Motion Granted; Dismissed and Memorandum Opinion filed February 20, 2014.




                                          In The

                         Fourteenth Court of Appeals

                                   NO. 14-13-00916-CR

                          THE STATE OF TEXAS, Appellant
                                             V.

                           DARRYL HENDERSON, Appellee

                        On Appeal from the 212th District Court
                               Galveston County, Texas
                           Trial Court Cause No. 12CR1467

                   MEMORANDUM                         OPINION
      The State filed a motion to dismiss its appeal from an order signed October 2, 2013,
granting a motion to suppress. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant the State’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to issue
the mandate of the court immediately.

                                       PER CURIAM
Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).